DETAILED ACTION
	This office action is in response to the election filed on July 24, 2021.  Claims 1-15 are pending (claims 1-3 and 12-15 are withdrawn from consideration as being related to non-elected Groups).
	Claims 4-11 are examined herein in a first office action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group II, claims 4-11, in the reply filed on July 24, 2021 is acknowledged.  Claims 1-3 and 12-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected Groups, there being no allowable generic or linking claim.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
Information Disclosure Statement
The prior art documents submitted by Applicant in the Information Disclosure Statements filed on March 7, 2021 and July 4, 2020 (two documents), have been considered and made of record (note attached copy of forms PTO-1449).

Claim Objections
Claims 4-6 and 11 are objected to because of the following informalities: Regarding claim 4, the claim should begin with “An electronic method” instead of “A electronic method.”  Further regarding claim 4, the phrase “receiving, by a graphene structure, a microwave signal” is awkwardly drafted.  Additionally in claim 4, the term “the microvolts” is unclear (see 35 U.S.C. 112(b) rejection below) because this term is not previously defined in the microwave signal section of the claim.  Regarding claim 5, the use of “from other of” the multiple graphene layers is awkward.  Regarding claim 6, the typo “multipole” should read “multiple.”  Regarding claim 11, the use of the word “determining” with the gains should use different language because a “determination” is not clear in claim 11 for such scope.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Independent claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  Claims 5-11 are also rejected as being further dependent upon claim 4.
  
Claim 4 recites the limitation "based on the microvolts" in the claim body.  There is insufficient antecedent basis for this limitation in the claim.  The term “microvolts” is not identified prior, and it is not immediately clear what is being referred to by “the” microvolts.  Correction is required to amend for proper and clear antecedent basis.

Further regarding dependent claim 11, it is not clear under 35 U.S.C. 112(b) what is meant in claim scope with the “determining” language.  For example, is this positive claim language or simply a “calculation” to be “determined” but not used in a method?  For those reasons, it is not clear and definite what are the metes-and-bounds of this dependent claim.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 4-11 are rejected under 35 U.S.C. 103 as being unpatentable over Torres, Jr. et al. U.S.P. No. 10,121,932 B2, standing alone.
Torres, Jr. et al. U.S.P. No. 10,121,932 B2 teaches (ABS; Figures 1, 2, 3A, 3B, 3C, 4, 5A-5C, 10; corresponding text, in particular column 4, line 10 through column 8, line 4; Claims) an electronic method (overall teaching of Torres uses electronic and optical combined configurations), comprising: receiving, by a graphene layer 230/330, a signal (both based on voltage (electrodes) and current (electrodes but also can be pulsed laser based (column 5, lines 52-56))), wherein such signal has a driving voltage level that drives the signal, generating, by the graphene structure, optical photons based on at least in part the voltage, and outputting, by the graphene structure, the optical photons (at least claims 1, 14, 24).
Regarding independent claim 4, Torres, Jr. ‘932 does not expressly teach that the signal received by the graphene layer is a “microwave” signal, or that “microvolts” are used as the driving voltage level.  However, Torres, Jr. ‘932 teaches (ABS) that emission of the optical photon(s) are voltage tunable within the EM spectrum from UV up to THz frequencies.  Additionally, the current applied is noted that this feature may be photo-induced, such as with a femtosecond pulsed laser (column 5, lines 52-56).  Accordingly, a person having ordinary skill in the art at the time of the effective filing date of the current application would have recognized a broad range of signals to be received (for example in the microwave range) as well as voltage levels to be used (for example in the micro-volt range) with these control signals, because the resultant output photons generated by the graphene structure of Torres, Jr. ‘932 are envisioned as tunable (based on voltage) across such a wide spectrum of EM emission.  Based on any part of the wide range noted).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there cannot be any patentable distinction of claim 4, when considering an obviousness analysis under 35 U.S.C. 103 and the prior art of Torres, Jr. ‘932.
Regarding dependent claims 5-6, Torres teaches that more than one (multiple) graphene layer can be used in the structure (claim 16 Torres), each of these layers will have an inherent distance therebetween and a length (column 5, lines 17-26).
Regarding claim 7, although no exact microvolt level is given by Torres, using “10 microvolts” is an obvious design choice of a normally skilled artisan in applying microwave and driving voltages such as the design of Torres to be variable for such a broad EM spectrum range as identified in the ABS and discussed throughout the specification.  For these reasons, the use of “10 microvolts” is an obvious design choice and selectable variable based on the known features and conditions outlined by the base prior art of Torres.  See KSR.  Torres teaches the general conditions of Applicant’s invention and interrelation of control (voltage; current (or optical pump)).
Regarding claim 8, Torres may be pumped by an optical pump in some embodiments to control features and aspects of the graphene (claim 13 Torres; column 5, lines 52-56 using pulsed laser for control of graphene).
Regarding claim 9, although there is no express discussion of a “lower sideband” in Torres, these features of the sideband may certainly inherently result depending on patentable language in claim 9 that serve to distinguish from Torres as suppression of destructive resonance may be a resultant feature of the graphene structure (depending on desired output EM spectrum, ABS).  Applicant may cl7early identify how these features occur based on structure.    
Regarding claim 10, there is no clear structure added by this language, as at least two graphene layers can meet the language “in an interdigital configuration.”  Such terminology has broad meaning that can be met by Torres (column 5, lines 17-26) and the plural graphene layers of claim 16 (Torres).  Applicant may consider re-drafting claim 10 with more specific and express features of Figures 1-2, as the method imputed by claim 10 is met by a broadest reasonable interpretation of “interdigital.”
Regarding claim 11, having a “determination” of microwave squeezing with desired “gains” of up to 24 dB is merely an intended use of the system of Torres and would have been obvious based on the structure found in Torres and in view of claim 4.  

Claims 4-7, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kaminer et al. US 2016/0227639 A1, standing alone.
Kaminer et al. US 2016/0227639 A1 teaches (ABS; Figures 26, 27; corresponding text, in particular paragraphs [0181] – [0183]; Claims) an electronic method (overall teaching of Kaminer uses electronic and optical combined configurations), comprising: receiving, by a graphene structure (combined element 2610a and 2610b meets this language), a signal 2635 (electron pulse can be DC/RF gun, which can be measured in “microwave”), wherein such signal has an inherent must be part of source 2630) that drives the signal, generating, by the graphene structure, optical photons based on at least in part the voltage, and outputting, by the graphene structure, the optical photons (downconverted radiation can be considered “optical” in Fig. 26, see para [0181]).
Regarding independent claim 4, Kaminer does not expressly teach that “microvolts” are used as the driving voltage level.  However, Kaminer teaches that emission of the optical photon(s) are tunable or determinable within spectra and different frequencies.  Accordingly, a person having ordinary skill in the art at the time of the effective filing date of the current application would have recognized a broad range of signals to be received (for example in the microwave range) as well as voltage levels to be used (for example in the micro-volt range) with these control signals, because the resultant output photons generated by the graphene structure of Kaminer are envisioned as tunable (based on voltage) across such a wide spectrum of EM emission.  Based on such tunability of the output of the EM spectrum as shown in Kaminer, a person having ordinary skill in the art at the time of the effective filing date of the current application would have recognized using “microwave” signals and “microvolts” to apply the necessary stimulus to the graphene structure (to produce the desired output across any part of the wide range noted).  See KSR v. Teleflex, 127 S.Ct. 1727 (2007).  For these reasons, there cannot be any patentable distinction of claim 4, when considering an obviousness analysis under 35 U.S.C. 103 and the prior art of Kaminer.
Regarding dependent claims 5-6, Kaminer teaches that more than one (multiple) graphene layers can be used in the structure (Fig. 26 Kaminer), each of these layers will have an inherent distance therebetween and a length (para [0181]).
exact microvolt level is given by Kaminer, using “10 microvolts” is an obvious design choice of a normally skilled artisan in applying microwave and driving voltages such as the design of Kaminer to be variable for such a broad EM spectrum range as identified in the ABS and discussed throughout the specification.  For these reasons, the use of “10 microvolts” is an obvious design choice and selectable variable based on the known features and conditions outlined by the base prior art of Kaminer.  See KSR.  Kaminer teaches the general conditions of Applicant’s invention and interrelation of control (voltage; current (or optical pump)).
Regarding claim 9, although there is no express discussion of a “lower sideband” in Kaminer, these features of the sideband may certainly inherently result depending on the wide range of voltage tunability across the wide EM spectrum (UV to THZ) of the ABS.  For these reasons, there is no clear patentable language in claim 9 that serve to distinguish from Kaminer as suppression of destructive resonance may be a resultant feature of the graphene structure (depending on desired output EM spectrum, Fig. 26 and 27).  Applicant may clearly identify how these features occur based on structure.    
Regarding claim 11, having a “determination” of microwave squeezing with desired “gains” of up to 24 dB is merely an intended use of the system of Kaminer, as squeezing is noted in para [0181] and would have been obvious based on the structure found in Kaminer and in view of claim 4.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may 

Claims 4-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over allowed claims 1-8 of U.S. Patent No. 10,824,048 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-8 form the ‘048 parent patent anticipate the claim language found in the newly filed DIV claims 4-10.  Each claimed feature is found in the claims 1-8 of ‘048, it being irrelevant if additional features are found in the ‘048 patent claims.  Applicant may file a timely terminal disclaimer to the ‘048 parent patent, because the claims 4-10 are not identical to those allowed.  

Inventorship
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Conclusion
The prior art made of record is considered pertinent to applicant's disclosure: PTO-892 form reference A: the parent patent ‘048.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel Petkovsek whose telephone number is (571) 272-4174.  The examiner can normally be reached on M-F 7:30 - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on (571) 272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 



/DANIEL PETKOVSEK/Primary Examiner, Art Unit 2874                                                                                                                                                                                                        July 27, 2021